SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 11, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MATERIAL FACT Public Company COMPANHIA SIDERÚRGICA NACIONAL CNPJ/MF: 33.042.730/0001-04 COMPANHIA SIDERÚRGICA NACIONAL (BOVESPA: CSNA3; NYSE: SID) hereby informs its shareholders and the public in general that, on this date, the Board of Directors acknowledged and received the new certification report of the iron ore reserves of Casa de Pedra and Engenho mines (“Report”). The Report was prepared by Snowden do Brasil Consultoria Ltda. in accordance with the methodology adopted by the Australasian Code for Reporting of Exploration Results, Mineral Resource and Ore Reserves pursuant to JORC Code 2012 and industry best practices. The Report certifies reserves of 3,021 million tons of iron ore, which represents an 85% increase in comparison to the amount certified in the last report prepared in April 2007 by Golder Associates. São Paulo, March 11, 2015 David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 11, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
